Morrissey, C. J.,
dissenting.
Plaintiff recovered a judgment for $2,500 for the loss of part of his foot. He was an employee of defendant and was' properly on its right of way. It is alleged, and I think shown to a reasonable certainty, that he sustained his injury because defendant in disregard of its own rules failed to keep a man as' a lookout on thé front of the cars it was switching. Had defendant observed its own rules the injury would not have been inflicted.
The jury, after being properly instructed, resolved all the disputed questions in favor of plaintiff, and I therefore dissent from the majority opinion.